UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                           UNITED STATES

                                                     v.

                              Staff Sergeant SHAW M. WALLACE
                                      United States Air Force

                                              ACM S32352

                                             22 August 2016

         Sentence adjudged 2 September 2015 by SPCM convened at Hurlburt Field,
         Florida. Military Judge: Joseph S. Imburgia (sitting alone).

         Approved Sentence: Bad-conduct discharge, confinement for 2 months, and
         reduction to E-1.

         Appellate Counsel for Appellant: Major Melissa Biedermann.

         Appellate Counsel for the United States: Gerald R. Bruce, Esquire.

                                                  Before

                                DUBRISKE, BROWN, and KIEFER
                                   Appellate Military Judges

                                     OPINION OF THE COURT

          This opinion is issued as an unpublished opinion and, as such, does not serve as precedent
                              under AFCCA Rule of Practice and Procedure 18.4.



KIEFER, Judge:

        Appellant was convicted by a military judge sitting alone, pursuant to his plea, of
one specification of wrongful use of cocaine in violation of Article 112a, UCMJ, 10 U.S.C.
§ 912a. The military judge sentenced Appellant to a bad-conduct discharge, confinement
for two months, and reduction to E-1. The convening authority deferred the reduction in
rank and automatic forfeitures until action, and then at action waived the automatic
forfeitures for the benefit of Appellant’s family. The remainder of the sentence was
approved as adjudged. Appellant asserts that his sentence was inappropriately severe.
                                       Background

       At the time of the charged offense, Appellant was a non-commissioned officer
(NCO) and had been in the Air Force for seven years. In 2011, he deployed to Afghanistan
for five months, and in 2015, when his wife was three months pregnant with their first
child, he deployed to Djibouti, Africa, for just over four months. Shortly after his return
from this second deployment, on or about 11 July 2015, Appellant, his wife, and some
friends went out for the evening. The group ultimately ended up at a civilian friend’s
house. After Appellant’s wife went home, the civilian friend brought out cocaine, which
Appellant ingested by snorting it off a credit card.

       On 13 July 2015, Appellant provided a urine sample pursuant to a random
inspection. The sample tested positive for metabolites of cocaine. Appellant was
interviewed by the Air Force Office of Special Investigations and provided a statement
admitting to wrongful use of cocaine.

                                     Sentence Severity

       This court reviews sentence appropriateness de novo. United States v. Lane, 64 M.J.
1, 2 (C.A.A.F. 2006). We “may affirm only such findings of guilty, and the sentence or
such part or amount of the sentence, as [we find] correct in law and fact and determine[],
on the basis of the entire record, should be approved.” Article 66(c), UCMJ, 10 U.S.C. §
866(c). “We assess sentence appropriateness by considering the particular appellant, the
nature and seriousness of the offense[s], the appellant’s record of service, and all matters
contained in the record of trial.” United States v. Anderson, 67 M.J. 703, 705 (A.F. Ct.
Crim. App. 2009). Although we are accorded great discretion in determining whether a
particular sentence is appropriate, we are not authorized to engage in exercises of
clemency. United States v. Nerad, 69 M.J. 138, 146 (C.A.A.F. 2010).

       We find the approved sentence correct in law and fact based on the entire record.
Appellant was found guilty pursuant to his plea of wrongfully using cocaine. He argued at
trial and again on appeal that his use was precipitated by stress upon return from
deployment and the impending birth of his first child. He also highlights his duty
performance, which appears to have been strong over the course of his career. While we
recognize deployments and family circumstances can create stress on an individual,
Appellant was also an experienced supervisor and seven-year NCO.

       After reviewing the entire record and giving individualized consideration to the
nature and seriousness of the offense and the character of the offender, we are convinced
the sentence is appropriate. See United States v. Snelling, 14 M.J. 267, 268 (C.M.A. 1982).




                                          2                                      ACM S32352
                                      Conclusion

       The approved findings and sentence are correct in fact and law, and no error
materially prejudicial to the substantial right of Appellant occurred. Articles 59(a) and
66(c), UCMJ, 10 U.S.C. §§ 859a, 866(c). Accordingly, the approved findings and sentence
are AFFIRMED.




             FOR THE COURT


             LEAH M. CALAHAN
             Clerk of the Court




                                         3                                    ACM S32352